Citation Nr: 1632929	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lumbar osteoarthritis (a back disability).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an effective date earlier than September 30, 2009 for the award of service connection for irritable bowel syndrome (claimed as intestinal ailments and diarrhea).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1988 to November 1992, and from January 1995 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In February 2014, the Veteran submitted a Notice of Disagreement as to the December 2013 rating decision that denied service connection for athetosis (claimed as tremors).  In a July 2016 rating decision, the RO fully granted service connection for undiagnosed illness of the bilateral upper and lower extremities (claimed as athetosis and tremors); therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision, in pertinent part, denied service connection for lumbar osteoarthritis on the basis that the current back disability was neither incurred in, nor caused by, active service.

2.  The Veteran did not perfect a timely appeal of the August 2007 rating decision.

3.  The evidence received since the August 2007 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a back disability, namely, a relationship (nexus) to service, so raises the possibility of substantiating the claim of service connection for a back disability.

4.  A formal claim for service connection for intestinal ailments was received on August 8, 2006.

5.  In an August 2007 rating decision, service connection for gastroesophageal reflux disease (claimed as intestinal ailments) was denied; the Veteran did not perfect a timely appeal of the August 2007 rating decision.

6.  After the August 2007 rating decision, no application to reopen service connection for intestinal ailments or diarrhea was received prior to September 30, 2009.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for lumbar osteoarthritis became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2007 rating decision denying service connection for gastroesophageal reflux disease (claimed as intestinal ailments) became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

4.  The criteria for an effective date earlier than September 30, 2009 for service connection for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen service connection for a back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of service connection for a back disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issue of service connection for a back disability, which is reopened in the decision herein, is remanded below for further development.

Regarding the earlier effective date claim, VA has assigned the earliest possible date permitted by the effective date regulations (date of receipt of claim to reopen), so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection reopening claim date in this case.  In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Reopening of Service Connection for a Back Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen the previously denied claim of service connection for a back disability.  The claim, initially filed in August 2006, was originally denied in an August 2007 rating decision.  The Veteran filed a timely Notice of Disagreement in August 2008, and was sent a March 2009 Statement of the Case.  As a timely VA Form 9 or Substantive Appeal was not received by VA, the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.

In this regard, the Veteran contends that he did not receive the March 2009 Statement of the Case.  However, the record indicates that the March 2009 Statement of the Case was mailed to the Veteran's address of record on 116 South Jan Drive in Callaway, Florida, and a review of the electronic file does not indicate that the March 2009 Statement of the Case was returned as undeliverable.  Thus, the Veteran is presumed to have received the March 2009 Statement of the Case.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  Indeed, in a November 2008 Report of Contact, the RO called the Veteran and informed him that a letter (unrelated to the instant appeal and prior to the mailing of the March 2009 Statement of the Case) sent to the Veteran at 116 South Jan Drive in Callaway, Florida was returned to the RO as undeliverable.  At that time, the RO explicitly confirmed the Veteran's address at 116 South Jan Drive in Callaway, Florida and informed the Veteran that he would be sent another letter.  Furthermore, during an October 2009 report of contact, when he first alleged he had not received the SOC, the Veteran again verified his address at 116 South Jan Drive.  Since the 2008 letter, no other mail sent to 116 South Jan Drive in Callaway, Florida has been returned as undeliverable and this address was listed by the Veteran as his current address as recently as October 2015.  See October 2015 Statement In Support of Claim.  As such, the Veteran's allegation, alone, that he did not receive a copy of the March 2009 Statement of the Case is insufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996) (allegation that claimant did not receive a statement of the case is not the "clear evidence to the contrary" that is required to rebut the presumption of regularity that the notice was sent).  As such, the decision (denying service connection for lumbar osteoarthritis) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In the August 2007 rating decision, the RO, in pertinent part, denied service connection for lumbar osteoarthritis on the basis that the current back disability was neither incurred in, nor caused by, active service.  The pertinent evidence of record at the time of the August 2007 rating decision included service treatment records, VA and private treatment records, and a VA examination.

Since the August 2007 rating decision, additional evidence has been received in the form of VA and private treatment records, and a VA examination in February 2010.  The VA and private treatment records, and the February 2010 VA examination are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a link (or nexus) to the current back disability, so raises a reasonable possibility of substantiating the claim.  Specifically, in an October 2011 private treatment record, the Veteran's treating doctor of osteopathic medicine opined that the Veteran's chronic back pain and repetitive traumas to the back while in the service is as likely as not related to the need for surgery and the Veteran's current low back disability.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current back disability and service (a necessary element for direct service connection).  38 C.F.R. § 3.303.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for a back disability.  See 38 C.F.R. § 3.156(a).  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  Although evidence was received during the one-year appeal period after notice of the August 2007 rating decision, it was explicitly considered by the SOC; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the August 2007 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a back disability is addressed in the Remand section below.

Effective Date Analysis for Service connection for Irritable Bowel Syndrome (IBS)

The Veteran seeks an effective date earlier than September 30, 2009 for service connection for IBS.  He contends that he is entitled to service-connected compensation benefits for IBS effective from the date of receipt of the original claim in 2006. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

On August 8, 2006, the Veteran originally filed an informal claim for service connection for intestinal ailments.  In the August 2007 rating decision, the RO denied service connection for gastroesophageal reflux disease (GERD) (claimed as intestinal ailments.  As noted above, the Veteran filed a timely Notice of Disagreement in August 2008, and was sent a March 2009 Statement of the Case as to the denial of service connection for GERD.  As a timely VA Form 9 or Substantive Appeal was not received by VA, the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.

Also, as discussed in detail above, the Veteran contends that he did not receive the March 2009 Statement of the Case.  However, the Veteran's allegation, alone, that he did not receive a copy of the March 2009 Statement of the Case is insufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. at 199 (allegation that claimant did not receive a statement of the case is not the "clear evidence to the contrary" that is required to rebut the presumption of regularity that the notice was sent).  Thus, the Veteran is presumed to have received the March 2009 Statement of the Case.  Mindenhall, 7 Vet. App. at 274 (VA need only mail notice to the last address of record for the presumption of regularity to attach).  The Board also considered the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  Although evidence was received during the one-year appeal period after notice of the August 2007 rating decision, it was explicitly considered by the SOC; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the August 2007 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  Therefore, the August 2007 rating decision (denying service connection for GERD (claimed as intestinal ailments) became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).   Once a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). See also Leonard v. Nicholson, 405 F.3d 1333, 1337   (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the August 2007 rating decision is final and it is no longer the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248.  After review of the record, the Board finds that there was no communication received prior to September 30, 2009 that established an informal or formal application to reopen the previously denied claim of service connection for GERD (claimed as intestinal ailments).  On September 30, 2009, the Veteran filed a claim to reopen service connection for diarrhea.  Service connection for IBS (claimed as diarrhea) was awarded on a presumptive basis in a February 2010 rating decision and the effective date assigned was September 30, 2009.  The Veteran did not file an application seeking to reopen service connection for intestinal ailments or diarrhea until September 30, 2009, the effective date for the award of service connection for IBS.

Although entitlement to the benefit may have arisen (i.e., IBS disability may have arisen or begun) earlier than September 30, 2009, the request to reopen service connection was not received until September 30, 2009.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for intestinal ailments or diarrhea was not received until September 30, 2009, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for IBS is legally precluded.  Furthermore, to the extent that the Veteran complained of or was treated for a gastrointestinal condition prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and date of receipt of claim to reopen, the claim should be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a back disability is granted.

An effective date earlier than September 30, 2009 for service connection for IBS is denied.




REMAND

Service Connection for a Back Disability

The Veteran contends that he had multiple injuries and complaints of low back pain in service, which has resulted in the current back disability.  A service treatment record from August 1990 reflects the Veteran's complaint of low back pain, which he experienced off and on for a month and a half.  The assessment was left sacroiliac joint dysfunction.  In a January 1991 service treatment record, the Veteran complained of low back pain for two days.  The Veteran reported that no trauma involved, but stated that he had this recurring problem (low back pain) for two years.  The assessment was low back pain and strain.  In a service treatment record from August 1997, the Veteran complained of back pain for the previous 24 hours.  The assessment was lower back pain.  A service treatment record from October 1999 indicated that the Veteran had acute back pain after a car accident.  Upon lumbar X-ray, there was no bone or joint abnormality seen.  At that time, the assessment was a mild back injury because of a car accident.  In a January 2000 service treatment record, the Veteran complained of lower back pain for the previous two days.  The assessment was back sprain.  In a February 2000 report of medical examination (approximately four months prior to service discharge), the examining physician indicated that the Veteran's summary of defects and diagnoses included chronic back pain.  In an associated report of medical history, the Veteran reported that he had recurrent back pain or back injury.

The Veteran underwent a VA examination in February 2010.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner opined that the lumbar spine degenerative disc disease is not caused by, or a result of, the condition treated in service because there was a normal lumbar spine x-ray documented in service, and because of a medical article that indicated degenerative disc disease as a result of work related cumulative trauma to be a myth, which only accounted for three percent or less of back conditions.  The VA examiner further explained that the study results show that age, familial aggregation (genetics), and intrinsic disc loading (i.e., body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  Here, while the VA examiner provided an etiological opinion regarding the lumbar spine degenerative disc disease, the record reflects that the Veteran has also been diagnosed with lumbar spine degenerative joint disease (see December 2012 VA treatment record) and mild spondylosis of the back (see June 2007 VA x-ray results).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The February 2010 VA examiner did not mention the diagnoses of lumbar spine degenerative joint disease or spondylosis of the back and offered no etiological opinion as to these diagnosed back disabilities.  Accordingly, an opinion as to the etiology of the previously diagnosed back disabilities is necessary.

As mentioned above, in an October 2011 private treatment record, the Veteran's treating doctor of osteopathic medicine, Dr. C.G., opined that the Veteran's chronic back pain and repetitive traumas to the back while in the service is as likely as not related to the need for surgery and the Veteran's current low back disability.  Significantly, however, there was no rationale or explanation offered for Dr. C.G.'s proffered opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008 (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the back disabilities, to include lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and spondylosis of the back.

Accordingly, the issue of service connection for a back disability is REMANDED for the following actions:

1. Other than the VA examiner who provided the February 2010 VA medical opinion, request that a physician with expertise in orthopedic surgery, if possible, review the electronic file, to include on VBMS and Virtual VA, and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report.  After review of the record, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any back disability, to include, but not limited to, lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and spondylosis of the back, is related to the Veteran's service, including the multiple complaints of low back pain and injuries of the low back during service?  

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran has current diagnoses of lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and spondylosis of the back.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


